Title: From Thomas Jefferson to Zachariah Loreilhe, 9 October 1787
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Oct. 9. 1787.

Your favor of Sep. 22. is now before me. Mr. Barclay, just before his departure, wrote to me on the affair of Geraud and Rolland. I have written to him in answer that I thought the management of it would be better placed in the hands of Mr. Dumas who does our business in Holland, and is on the spot: that he can take the orders of the Treasury board on the subject, and act accordingly. So that I am not authorized to take any step in that business at present.
War is reduced almost to a certainty. There remains but a weak possibility of accomodation between this country and England. It may not commence till the spring, but it may commence also at every moment.
I have the honor to be with much respect Sir Your most obedient humble servant,

Th: Jefferson

